11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Samuel Adams Flores,                         * From the 161st District Court
                                               of Ector County,
                                               Trial Court No. B-17-05-0558-CV.

Vs. No. 11-20-00208-CV                       * August 31, 2022

Oil-Tech Construction, LLC,                  * Memorandum Opinion by Bailey, C.J.
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Williams, J., not participating)

     This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion,
we reverse the judgment of the trial court with respect to Samuel Adams Flores’s
negligence claim for failure to provide a necessary instrumentality, and we remand
that claim to the trial court for further proceedings. We affirm the judgment of the
trial court with respect to Samuel Adams Flores’s claims based on a duty to warn,
a duty to train, negligence per se, and gross negligence. The costs incurred by
reason of this appeal are taxed 50% against Samuel Adams Flores and 50% against
Oil-Tech Construction, LLC.